73 U.S. 766 (____)
6 Wall. 766
ARMSTRONG'S FOUNDRY.
Supreme Court of United States.

*768 Mr. Stanbery, Attorney-General, and Mr. Ashton, special counsel for the United States.
Mr. Humphrey Marshall, contra
*769 The CHIEF JUSTICE delivered the opinion of the court.
Upon the case presented, it is necessary to consider a single question only.
It was insisted, in argument, that the pardon pleaded by the appellant cannot avail to relieve him from the forfeiture of the property seized, because the liability to seizure arose, under the statute, from the mode in which the property was employed, and was not to be regarded as a penal consequence of the act of the owner.
We are unable to concur in this view. We think it clear that the statute regarded the consent of the owner to the employment of his property in aid of the rebellion as an offence, and inflicted forfeiture as a penalty. The general pardon of Armstrong, therefore, relieved him of so much of the penalty as accrued to the United States. We think it unnecessary to express any opinion at present in relation to the rights of the informer.
The proceedings below related to a seizure of land, and though conducted under the statute in the forms of admiralty, must be regarded as a case of common law jurisdiction, a final decision in which can be reviewed here only on writ of error
The decree of the Circuit Court, therefore, must be REVERSED as irregular, and the cause REMANDED, with directions to allow a new trial, the proceedings in which shall be conformed, in respect to trial by jury and exceptions to evidence, to the course of the common law.
Mr. Justice MILLER dissented.


*770 NOTE.
At the same time with the two preceding cases was decided, on appeal from the same circuit (Mr. Durant, for the appellant), the case of St. Louis Street Foundry; not distinguishable,  as the Chief Justice stated was the opinion of the court,  in principle from them.
It appeared in it that Cronan, in the Circuit Court, pleaded the amnesty proclaimed by President Lincoln on the 8th of December, 1863, and the oath taken by himself in pursuance of the proclamation; but there was no averment in this plea that Cronan was not within any of certain exceptions made by that proclamation.[*]
The CHIEF JUSTICE delivered the opinion.
The plea was properly overruled.
Upon proper pleading and proof, however, the claimant of property seized under the act of August 6th, 1861, is entitled to the benefit of amnesty to the same extent as, under like pleading and proof, he would be entitled to the benefit of pardon.
The decree of the Circuit Court must be REVERSED as irregular, and the cause remanded, with directions to allow a new trial, the proceedings in which shall be conformed, in respect to trial by jury and exceptions to evidence, to the course of the common law.
NOTES
[*]  See the Gray Jacket, 5 Wallace, 368.